Citation Nr: 9902047	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to an evaluation in excess of 10 percent 
prior to March 12, 1998, for headaches.

3.  Entitlement to an increased evaluation in excess of 30 
percent from March 12, 1998, for headaches.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1997.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
headaches and assigned the disability a noncompensable 
evaluation effective from February 1, 1997.  The veteran 
appealed that decision with respect to the assigned 
evaluation.  A July 1997 rating decision granted the veteran 
a 10 percent evaluation for headaches, effective February 1, 
1997.

An April 1998 rating decision assigned the veterans 
headaches disability a 30 percent evaluation effective from 
March 12, 1998.  There is no indication that the veteran has 
withdrawn his appeal for an increased rating for his service-
connected headaches disability.  On a claim for an original 
or increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law.  Therefore, 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35 (1993).  Thus, the issues before the 
Board include entitlement to a rating in excess of 10 percent 
for headaches from February 1, 1997 to March 11, 1998; and 
entitlement to a rating in excess of 30 percent for that 
disability from March 12, 1998.     

Although the issue of entitlement to service connection for 
disability manifested by chest pain was certified for appeal, 
no substantive appeal has been received by VA with respect to 
this issue and it is not part of this appeal.


FINDINGS OF FACT

1.  The veterans claim for service connection for bilateral 
ankle disability is not plausible.

2.  During the period prior to January 13, 1998, the 
veterans headaches are not shown to be characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  

3.  From January 13, 1998, the veterans headaches are shown 
to be productive of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months. 

4.  The veterans headaches are not shown to be very frequent 
with completely prostrating and prolonged attacks productive 
of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral ankle disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Prior to January 13, 1998, the criteria for a disability 
evaluation in excess of 10 percent for headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1-4.7, 
4.124a, Diagnostic Code 8100 (1998). 

3.  The criteria for a disability evaluation of 30 percent 
for headaches as of January 13, 1998 have been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1-4.7, 4.124a, 
Diagnostic Code 8100. 

4.  The criteria for a disability evaluation in excess of 30 
percent for headaches as of March 12, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1-4.7, 4.124a, 
Diagnostic Code 8100. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

Service medical records reveal that the veteran complained of 
a sore left ankle of two weeks duration after twisting it 
while playing basketball, the assessment was sprain.  It was 
noted on the veterans March 1985 medical history report that 
he complained of pain in both ankles, functional; physical 
examination was within normal limits.  There were no ankle 
complaints on an April 1990 medical history report, and the 
veterans lower extremities were normal on physical 
examination in April 1990.  The veteran indicated on 
examination in May 1995 that his ankles popped when he 
walked; no abnormality was found on physical examination at 
that time.  He complained in November 1995 of bilateral knee 
and ankle pain, and of popping in the ankles; examination 
revealed full range of motion of the knees and ankles.  The 
assessment was bilateral knee and ankle pain.  On his 
retirement examination in November 1996, the veteran 
complained of frequent locking of the knees and ankles and of 
swelling of the ankles on prolonged standing; physical 
examination of the lower extremities was normal.

According to a February 1997 statement from the veterans 
wife, his ankles made a popping sound when he walked.

The veteran complained on VA orthopedic examination in May 
1997 of bilateral knee and ankle pain.  On physical 
examination, both ankles appeared normal with full range of 
motion without pain, crepitus, or instability.  X-rays of the 
ankles were unremarkable.  The examiners impression was 
symptomatic ankles without objective changes, mild.

Although the veteran contends that he has a bilateral ankle 
disability that began in service, service examinations after 
1978 do not show any objective ankle disability.  His lower 
extremities were normal on retirement examination in November 
1996.  Moreover, no objective evidence of ankle disability 
was found on VA orthopedic examination in May 1997, despite 
the veterans subjective complaints of bilateral ankle pain.  
In fact, there is no medical evidence on file suggesting that 
the veteran has a service incurred ankle disability.  Since 
there is no clinical evidence of a current ankle disability, 
the veterans claim for service connection for a bilateral 
ankle disability is not well grounded.

Although the veteran has expressed his opinion that he has a 
bilateral ankle disability that is related to service, and a 
related statement from his wife is also on file, lay persons 
are not competent to give medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for bilateral 
ankle disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

The veteran contends that the RO was incorrect in not 
granting the increased rating benefits sought on appeal.  He 
contends that the evaluation assigned for his service-
connected headaches does not accurately reflect the severity 
of the disability.  The veteran is seeking an evaluation in 
excess of 10 percent prior to March 12, 1998; and an 
evaluation in excess of 30 percent from March 12, 1998, for 
his service-connected headaches disability.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The Board further finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veterans service medical records and all other evidence 
of record pertaining to the history of his service-connected 
headaches disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes. In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's headaches 
disability, as well as the current clinical manifestations 
and the effect the disability may have on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

Headaches are rated by analogy to migraine.  38 C.F.R. § 4.20 
(1998).  Under Diagnostic Code 8100, evaluation is based on 
the extent of impairment due to attacks of migraine 
headaches.  A 10 percent rating for migraine requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating for 
migraine requires characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 50 percent rating for migraine requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The claims file contains numerous service medical records, VA 
and private medical records and statements from the veteran 
and his wife.  

More recent service medical records show that during periodic 
examination in April 1990, the veteran reported that he did 
not have frequent or severe headaches.  He was seen on one 
occasion in October 1994 for complaints of headaches.  During 
periodic examination in May 1995, the clinical evaluation for 
all systems was normal.  At that time, the veteran reported 
that he was in good health and did not report having any 
headaches.  During his November 1996 retirement examination, 
the veteran reported that he had headaches at night after 
physical activity.  The clinical evaluation for all systems 
was normal.  

In February 1997, the veterans wife provided a statement in 
which she enumerated several medical conditions that she had 
noticed the veteran suffered from.  The conditions listed did 
not include headaches.

A May 1997 VA examination report noted complaints of chronic 
headaches, which were described as frontal headaches of a 
sharp to pressure type, associated with some blurring of 
vision and occurring mostly when the veteran was tense.  The 
veteran reported that they lasted only a few seconds and did 
not require any treatment.  The impression was that the 
veteran had a history of chronic headaches, minimal and 
tension-type.   

In July 1997 the veterans wife provided a statement in which 
she indicated that the veteran suffered chronic headaches at 
least two to three times per day, since 1992, which caused 
him to sit or lie down for a short period of time.  Also in 
July 1997, in the veterans Appeal to the Board, VA Form 9, 
he indicated that he had headaches on a daily basis, which 
lasted for a few seconds and occurred several times per day.

The veteran has provided private medical records pertaining 
to treatment in January 1998 that showed complaints that the 
veteran had been having headaches daily for two years.  He 
was seen later that month for a follow-up.  At the conclusion 
to that later visit, the report noted that the plan was to 
refer the veteran to Neurology since the headaches were 
chronic and quite incapacitating.  He was given medication to 
use as needed.  A January 13, 1998, private clinical note 
noted that the veteran had chronic headaches, incapacitating.  
Private medical records in February 1998 indicated that the 
veteran was seen for treatment at that time and was 
prescribed medication.

The veteran underwent a neurological examination by VA in 
February 1998.  At that time the veteran complained that his 
headaches had become more significant over the past two 
years, and especially during the last six months.  He 
reported symptoms of pain starting in the frontal region, 
which flowed to the neck and shoulders as a pressure 
sensation.  There was some nausea when the headaches became 
severe, without vomiting.  The symptoms were aggravated by 
smell, light, and sounds.  The examiner noted that the 
veteran worked as a case manager in the Department of 
Corrections, and also was an associate pastor for a church.  
He routinely awoke early in the morning at about 5:00 am, and 
approximately two to three times per week at that time he ran 
for two to four miles with a friend.  The veteran reported 
that his headaches would more likely occur on weekends versus 
weekdays.  The report of neurological examination shows no 
abnormal findings.  After examination, the impression was 
that the veteran had common migraine headaches, which were 
helped by Imitrex.    

The veteran provided several statements in March 1998, which 
included records of any headaches he had had in February and 
March 1998.   On March 12, 1998, the first of these 
statements with diaries was received, which showed that the 
veteran reported he had had near daily headaches during the 
period from February 13 to 21, 1998.  The subsequently 
received diaries generally show that the veteran reported 
that he was having headaches almost daily through early March 
1998.    

One of the veterans claims is that his headaches 
symptomatology prior to March 12, 1998 reflects criteria 
required for an evaluation in excess of 10 percent.  After 
resolving all doubt in the veterans favor, the Board is of 
the opinion that the symptomatology described by the veteran 
and first clinically noted during private examination on 
January 13, 1998, is reflective of a level of headache 
symptomatology more closely approximating the next higher 
evaluation of 30 percent under Diagnostic Code 8100.  38 
C.F.R. § 4.7.  At that time, the veteran was noted to have 
headaches which were described as chronic and incapacitating.  
Substantiating the notion that the veterans headache 
symptoms had worsened at this time are records indicating 
that the veteran began seeking significant treatment at that 
time.  Moreover, he subsequently provided the above discussed 
diaries that further support the notion that the frequency 
and severity of his headache symptomatology had increased at 
the time proximate to his January 13, 1998, clinic visit.  
These diaries show complaints of fairly frequent headaches 
during the period from February 13, 1998 through early March 
1998.  

However, the evidence prior to January 13, 1998 does not tend 
to show that his headaches symptoms were as severe, or that 
they met the criteria for an evaluation in excess of 10 
percent.  During a May 1997 VA examination the veteran 
reported that his headaches lasted only a few seconds and did 
not require any treatment.  The clinical impression at that 
time was that the veteran had a history of chronic headaches, 
which were characterized as minimal.  Although the veterans 
wife stated in July 1997 that her husband had had two or 
three headaches daily for the previous two years, in a 
previous February 1997 statement she provided a list of  her 
husbands medical problems that did not include any mention 
of headaches.        

On the basis of the foregoing, and after resolving all doubt 
in the veterans favor, the Board is of the opinion that the 
symptomatology described by the veteran and contained in the 
diagnosis during the VA examination of January 13, 1998, is 
reflective of a level of headache symptomatology more closely 
approximating the next higher evaluation of 30 percent under 
Diagnostic Code 8100.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that a grant of a 30 percent evaluation from January 
13, 1998 for the veterans service connected headaches 
disability is warranted. 

The Board finds that an evaluation in excess of 30 percent is 
not warranted for the veterans headaches either from January 
13 to March 11, 1998, or beginning on March 12, 1998.  

The criteria for the next higher evaluation of 50 percent 
under Diagnostic Code 8100 have not been satisfied as the 
veteran's headaches are not shown to involve very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  In this regard, the Board 
notes that during a February 1998 VA neurological 
examination, the veteran indicated that his symptoms had 
become more severe over the previous six months.  However, he 
also indicated that he led a fairly full vocational life 
including work in two roles; as a case manager in the 
Department of Corrections, and as an associate pastor for a 
church.  The evidence does not show that his headaches have 
impinged on his work to such an extent that they are 
productive of severe economic inadaptability.  While the 
veteran has provided diaries showing frequent headaches, the 
evidence does not show that his headaches are of such 
severity as to involve frequent completely prostrating and 
prolonged attacks.  The veteran himself has indicated that he 
has a running routine several times a week, which the 
evidence does not show is disturbed by the veterans 
headaches disability.  The veteran suggested that his 
headaches were more likely associated with weekends than with 
week days, which suggests that the frequency of his headaches 
is not every day. 

Therefore, the Board finds that on the basis of the evidence 
of record, the veteran's  headaches do not warrant a grant of 
an evaluation in excess of 30 percent after January 13, 1998.

The Board has considered the doctrine of benefit of doubt 
under 38 U.S.C.A. § 5107 (West 1991), but finds that there is 
not an approximate balance of positive and negative evidence 
on the merits to warrant an increase over that granted 
herein.  


ORDER

Service connection for bilateral ankle disability is denied.  

An evaluation in excess of 10 percent for headaches, prior to 
January 13, 1998, is denied.

An evaluation of 30 percent for headaches from January 13, 
1998 is granted, subject to the law and regulations governing 
the payment of monetary benefits.

An evaluation in excess 30 percent for headaches as of March 
13, 1998 is denied. 



		
	JAMES W. LOEB 
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
